DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartzel (US 20110024361 A1) as submitted on Applicant's Information Disclosure Statement on 10 June 2021 in view of Doyle (US 20100250449 A1).
In regards to claim(s) 1, Schwartzel discloses a method of operating an electrochemical cell ([2]) comprising: introducing an aqueous solution into an electrochemical cell between an anode and a cathode of the electrochemical cell ([205]), applying a current across the anode and the cathode at a voltage sufficient to generate a product compound from the aqueous solution in the electrochemical cell ([26]-[27]), monitoring at least one parameter selected from the group consisting of the voltage, a concentration of dissolved hydrogen in a product solution generated in the electrochemical cell, and a condition of the aqueous solution associated with hydrogen gas production ([78]), and reversing polarity of the anode and the cathode ([28], [107]).
However, Schwartzel does not explicitly disclose wherein reversing the polarity of the anode and cathode are done in response to the at least one parameter being outside of a predetermined range.
Doyle pertains to electrolytic chlorination (abstract) and is therefore in the same field of endeavor as Schwartzel.  Doyle discloses polarity reversal as determined by the controller 240 based upon the sensors, such as amperage sensors, voltage sensors, pH sensors, temperature sensors, chlorine amount sensor and other parameters of interest in water treatment ([53]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Schwartzel with Doyle’s 
In regards to claim(s) 2, Schwartzel discloses wherein the condition of the aqueous solution is, for instance, ORP ([78]).
In regards to claim(s) 3, Doyle discloses wherein the current magnitude is controlled by an amperage sensor ([53]) and modulates the power (current) going into the chlorinator unit (10; [64]).
In regards to claim(s) 4, Schwartzel discloses a pump, related sensors and the controller to effect the flow rate change ([167]).
In regards to claim(s) 5, Schwartzel discloses avoiding H2 overproduction ([23]) by a number of methods, including pH control.
In regards to claim(s) 6, Doyle discloses wherein the current magnitude is controlled by an amperage sensor and/or a voltage sensor ([53]) and modulates the power (current) going into the chlorinator unit (10; [64]).
In regards to claim(s) 7, Schwartzel discloses a pump, related sensors (such as flow rate sensor) and the controller to effect the flow rate change ([167]).
In regards to claim(s) 8-9, Schwartzel discloses introducing an oxidizing agent (such as H2O2) upstream of the cell ([67]).
In regards to claim(s) 10, Schwartzel in view of Doyle teaches polarity reversal based upon a controller using sensor information and would necessarily have a range as stated for claim 1.  Doyle teaches a voltage sensor ([53]).  Doyle discloses any range of values for voltage which overlaps the instantly claimed range of about 0.5-4.0 V and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the 
In regards to claim(s) 11, Schwartzel discloses a method of operating an electrochemical cell ([2]) comprising: introducing an aqueous solution into an electrochemical cell between an anode and a cathode of the electrochemical cell ([205]), applying a current across the anode and the cathode at a voltage sufficient to generate a product compound from the aqueous solution in the electrochemical cell ([26]-[27]), monitoring at least one parameter selected from the group consisting of the voltage, a concentration of dissolved hydrogen in a product solution generated in the electrochemical cell, and a condition of the aqueous solution associated with hydrogen gas production ([78]), and reversing polarity of the anode and the cathode ([28], [107]).
However, Schwartzel does not explicitly disclose wherein reversing the polarity of the anode and cathode are done in response to the at least one parameter being outside of a predetermined range.
Doyle pertains to electrolytic chlorination (abstract) and is therefore in the same field of endeavor as Schwartzel.  Doyle discloses polarity reversal as determined by the controller 240 based upon the sensors, such as amperage sensors, voltage sensors, pH sensors, temperature sensors, chlorine amount sensor and other parameters of interest in water treatment ([53]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Schwartzel with Doyle’s polarity reversal by a controller using sensor data because Doyle also teaches that such allows for reduction of scale build up on the electrodes (Doyle, [53]).  While Doyle does not explicitly disclose that the polarity reversal is performed when a parameter is outside of a predetermined range, such an action would necessarily occur for Doyle to base polarity reversal upon a controller’s signal that uses any of the above sensors, as the sensor’s necessarily send a value signal to the controller and the controller would necessarily have a decision protocol (necessarily within a range or not) in order to effect the polarity reversal.  When Schwartzel in view of Doyle uses a pH sensor, Schwartzel teaches such a pH control necessarily suppresses H2 formation in the cell ([23]).
In regards to claim(s) 12, Schwartzel discloses an electrochemical system comprising an electrochemical cell ([2]) with an inlet (17; [158]), outlet (18; [158]), anode and cathode ([171]) within a housing (16; [158]), a source of aqueous solution connected to the inlet ([24]), a first sensor ([167]), a 38; [167]) connected to the first sensor, wherein the system is capable of reversing polarity of the anode and the cathode ([28], [107]).
However, Schwartzel does not explicitly disclose wherein the controller is configured to cause reversing the polarity of the anode and cathode in response to the at least one parameter (voltage) being outside of a predetermined range.
Doyle pertains to electrolytic chlorination (abstract) and is therefore in the same field of endeavor as Schwartzel.  Doyle discloses polarity reversal as determined by the controller 240 based upon the sensors, such as amperage sensors, voltage sensors, pH sensors, temperature sensors, chlorine amount sensor and other parameters of interest in water treatment ([53]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Schwartzel with Doyle’s polarity reversal by a controller using voltage sensor data because Doyle also teaches that such allows for reduction of scale build up on the electrodes (Doyle, [53]).  While Doyle does not explicitly disclose that the polarity reversal is performed when a parameter (voltage) is outside of a predetermined range, such an action would necessarily occur for Doyle to base polarity reversal upon a controller’s signal that uses any of the above sensors, as the sensor’s necessarily send a value signal to the controller and the controller would necessarily have a decision protocol (necessarily within a range or not) in order to effect the polarity reversal.
In regards to claim(s) 13 and 21, Schwartzel discloses second and/or third sensor(s) such as ORP of the aqueous solution ([78]).
In regards to claim(s) 14, Doyle also discloses polarity reversal as determined by the controller 240 based upon the sensors, such as amperage sensors, voltage sensors, pH sensors, temperature sensors, chlorine amount sensor and other parameters of interest in water treatment ([53]).
In regards to claim(s) 15, Schwartzel discloses a pump, related sensors and the controller to effect the flow rate change ([167]).
In regards to claim(s) 17, Doyle discloses wherein the current magnitude is controlled by an amperage sensor and/or a voltage sensor ([53]) and modulates the power (current) going into the chlorinator unit (10; [64]).
2O2) upstream of the cell ([67]).
In regards to claim(s) 20, Schwartzel discloses monitoring oxidant concentrations ([63]).
In regards to claim(s) 22, Schwartzel discloses a pump, related sensors and the controller to effect the flow rate change ([167]).
In regards to claim(s) 23, Schwartzel discloses concentrated brine ([177]).
In regards to claim(s) 24, Schwartzel discloses a method of operating an electrochemical cell, comprising providing an electrochemical system comprising an electrochemical cell ([2]) with an inlet (17; [158]), outlet (18; [158]), anode and cathode ([171]) within a housing (16; [158]), a source of aqueous solution connected to the inlet ([24]), a first sensor ([167]), a second sensor for ORP ([78]), a controller (38; [167]) connected to the first and/or second sensor(s), wherein the system is capable of reversing polarity of the anode and the cathode ([28], [107]), providing instructions to connect a liquid electrolyte to the inlet ([24]) and to connect the outlet to a point of use ([69]).
However, Schwartzel does not explicitly disclose wherein the controller is configured to cause reversing the polarity of the anode and cathode in response to the at least one parameter (voltage) being outside of a predetermined range.
Doyle pertains to electrolytic chlorination (abstract) and is therefore in the same field of endeavor as Schwartzel.  Doyle discloses polarity reversal as determined by the controller 240 based upon the sensors, such as amperage sensors, voltage sensors, pH sensors, temperature sensors, chlorine amount sensor and other parameters of interest in water treatment ([53]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Schwartzel with Doyle’s polarity reversal by a controller using voltage sensor data because Doyle also teaches that such allows for reduction of scale build up on the electrodes (Doyle, [53]).  While Doyle does not explicitly disclose that the polarity reversal is performed when a parameter (voltage) is outside of a predetermined range, such an action would necessarily occur for Doyle to base polarity reversal upon a controller’s signal that uses any of the above sensors, as the sensor’s necessarily send a value signal to the controller and the controller would necessarily have a decision protocol (necessarily within a range or not) in order to effect the polarity reversal.
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartzel in view of Doyle and in further view of Sumita (US 20110198236 A1).
In regards to claim(s) 16, Schwartzel in view of Doyle uses a pH sensor; Schwartzel teaches such a pH control necessarily suppresses H2 formation in the cell ([23]).
However, Schwartzel in view of Doyle does not explicitly disclose wherein the controller is responsive to the dissolved hydrogen concentration in the product being outside of a predetermined range sufficient to cause accumulation of hydrogen during operation.
Sumita pertains to electrochemical cells that treat water ([6]) and is therefore in the same field of endeavor as Schwartzel and Doyle.  Sumita discloses measuring the dissolved hydrogen concentration ([108]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Schwartzel in view of Doyle with Sumita’s measuring the dissolved hydrogen concentration because making a measurement of Schwartzel’s concerned variable would be a more effective, or at least equivalent control with respect to pH.  See MPEP 2141 III (A).  Necessarily, there is a solubility limit for H2 and one ordinary skill in the art would pick a value lower than this limit in order to avoid the danger of accumulated H2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS A SMITH/
Primary Examiner, Art Unit 1794